BLUE, Judge.
Anthony Patino appeals his guidelines departure sentence, arguing that the record does not support the reasons given for the departure. We agree the record does not support the first reason, “emotional trauma to the victim.” However, the record clearly supports the second reason, “escalating pattern of criminal activity.” Barfield v. State, 594 So.2d 259 (Fla.1992).
From the trial judge’s comments at sentencing, it is clear that even in the absence of the invalid departure reason, the judge would have departed from the guidelines on the remaining valid departure reason. Therefore, a remand for resentencing is not necessary. Nixon v. State, 572 So.2d 1336 (Fla.1990), cert. denied, — U.S. —, 112 S.Ct. 164, 116 L.Ed.2d 128 (1991). Accordingly, we affirm the departure sentence.
SCHOONOVER, A.C.J., and FULMER, J., concur.